J-S84004-16


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

FREEDOM MORTGAGE CORP.                         IN THE SUPERIOR COURT OF
                                                     PENNSYLVANIA
                   v.

HASHEEM BASIL AND ALIYA BASIL

APPEAL OF: HASHEEM BASIL                            No. 1521 EDA 2016


              Appeal from the Judgment Entered April 1, 2016
            In the Court of Common Pleas of Philadelphia County
       Civil Division at No(s): December Term, 2009 No. 120900858

BEFORE: OLSON, SOLANO and FITZGERALD,* JJ.

JUDGMENT ORDER BY OLSON, J.:                   FILED DECEMBER 30, 2016

     Appellant, Hasheem Basil,1 appeals pro se from the judgment entered

on April 1, 2016. We affirm.2

     The factual background and procedural history of this case is as

follows. On November 12, 2009, Appellant and Aliya Basil (collectively “the

Basils”) executed a mortgage in favor of Mortgage Electronic Registration

Systems, Inc. (“MERS”), as nominee for Freedom Mortgage Corporation

(“FMC”).   That same day the Basils executed a promissory note in which

1
 The only notice of appeal filed in this case was filed on behalf of Hasheem
Basil. There was no notice of appeal filed on behalf of Aliya Basil. See
Notice of Appeal, 5/4/16, at 1. We have updated the caption accordingly.
2
  Freedom Mortgage Corporation argues that, due to defects in Appellant’s
brief, we should dismiss or quash this appeal pursuant to Pennsylvania Rule
of Appellate Procedure 2101. The defects in Appellant’s pro se brief do not
hinder our appellate review and therefore we decline to quash or dismiss the
appeal. See Barrick v. Holy Spirit Hosp. of the Sisters of Christian
Charity, 32 A.3d 800, 804 n.6 (Pa. Super. 2011) (en banc), aff’d, 91 A.3d
680 (Pa. 2014) (citations omitted).



* Former Justice specially assigned to the Superior Court
J-S84004-16


they agreed to pay $1571.64 per month in order to repay the loan secured

by the mortgage.    Thereafter, MERS assigned the mortgage to FMC.           The

Basils stopped making their required mortgage payments in December 2011.

      On     September   8,   2012,   FMC   instituted   the   instant   mortgage

foreclosure proceedings.      On January 20, 2016, FMC filed a motion for

summary judgment. On April 1, 2016, the trial court granted FMC’s motion

and entered judgment in favor of FMC and against the Basils. On April 4,

2016, the prothonotary noted on the docket that notice under Pennsylvania

Rule of Civil Procedure 236 was given to the Basils.3          This timely appeal

followed.4

      Appellant presents six issues for our review:

    1. Can the [t]rial [c]ourt render in rem judgment for a debt
       collector?

    2. Was Government National Mortgage Association the holder of the
       Note?


3
  FMC argues that on April 1, 2016 the prothonotary noted on the docket
that Rule 236 notice was given to the Basils. Thus, FMC argues that
Appellant’s May 4, 2016 notice of appeal was untimely.          The docket,
however, reflects that the prothonotary noted on the docket that Rule 236
notice was given to the Basils on April 4, 2016 at 11:35 a.m. Accordingly,
Appellant’s notice of appeal was timely. See In re L.M., 923 A.2d 505, 509
(Pa. Super. 2007) (citation omitted) (“[T]he 30–day appeal period is not
triggered until the [prothonotary] makes a notation on the docket that notice
of entry of the order has been given.”).
4
  The trial court did not order Appellant to file a concise statement of errors
complained of on appeal. See Pa.R.A.P. 1925(b). Nonetheless, on June 27,
2016 the trial court issued an opinion explaining its rationale for granting
FMC’s motion for summary judgment.



                                      -2-
J-S84004-16


    3. Did the mortgage get separated from the [n]ote prior to the
       foreclosure action being commence[d]?

    4. Does a mortgage being assigned alone nullify[] the enforceability
       of it?

    5. Is Freedom Mortgage Corporation an Approved Document
       Custodian for Government National Mortgage Association?

    6. Is Freedom Mortgage Corporation in possession of the original
       [n]ote?

Appellant’s Brief at 5.

      All six of Appellant’s issues challenge FMC’s standing.5       It is well-

settled that in order to preserve an issue relating to standing, the issue must

be raised in preliminary objections or an answer.          In re Estate of

Alexander, 758 A.2d 182, 189 (Pa. Super. 2000) (citation omitted). In this

case, Appellant did not file preliminary objections nor did he raise the issue

of standing in his answer.     See generally Appellant’s Amended Answer,

5/17/15. Accordingly, Appellant has waived all six of his issues.6

      Judgment affirmed.




5
  Appellant argues his first issue challenges the trial court’s subject matter
jurisdiction. This argument is without merit. The issue challenges FMC’s
standing. Cf. Grimm v. Grimm, 2016 WL 5408071, *3 (Pa. Super. Sept.
28, 2016) (discussing the difference between subject matter jurisdiction and
standing). Moreover, we conclude that the trial court possessed subject
matter jurisdiction over this matter.
6
  In the argument section of his brief, Appellant raises a seventh issue, i.e.,
that FMC failed to fulfill the conditions precedent to filing a mortgage
foreclosure action. This argument is waived as it was not included in his
statement of questions involved section of his brief. See Pa.R.A.P. 2116(a).



                                     -3-
J-S84004-16




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary

Date: 12/30/2016




                          -4-